MEMORANDUM **
Petitioner, Nacereddine Bouzouad, a.k.a. Houari Benghozala, petitions for review of the BIA’s decision affirming the IJ’s denial of his application for asylum. Petitioner contends that he worked as a singer at weddings in Algeria and that, in 1997, he received threats from “terrorists” that he should stop singing because it was “against Islam.” He was told that if he did not stop, his tongue would be cut out or he would be killed.
The IJ’s decision, summarily affirmed by the BIA, correctly determined that petitioner did not demonstrate past persecution or a well-founded fear of future persecution on account of membership in a particular social group or innate characteristic. Hernandez-Montiel v. INS, 225 F.3d 1084, 1091-93 (9th Cir.2000). Petitioner was not entitled to asylum under section 101(a)(42)(A) of the Immigration and Nationality Act (the “INA”), 8 U.S.C. § 1101(a)(42)(A), and section 208(b)(1), 8 U.S.C. § 1158(b)(1). Petitioner, for similar reasons, was unable to satisfy the statutorily higher burden, for withholding of removal, that it was more likely than not, if he returned to Algeria, that he would suffer persecution on account of a protected ground. See INS v. Stevie, 467 U.S. 407, 429-30, 104 S.Ct. 2489, 81 L.Ed.2d 321 (1984). He also has not established eligibility for relief under the Convention Against Torture, which requires a showing that it is more likely than not that he would be subject to physical and mental abuse at the hands of the government, or a group the government is not controlling. INA § 214(b)(3), 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16-18.
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.